 Case 1:19-mj-00504-IDD Document 1 Filed 11/26/19 Page 1 of 2 PageID# 1



               IN THE UNITED STATES DISTRICT COURT FOR THE

                           EASTERN DISTRICT OF VIRGINIA                     y 2b A !1: !0
                                      Alexandria Division
                                                                     ALcXAxOx.A. V.SGiKJA


UNITED STATES OF AMERICA
                                                            Docket No.l:19MJ SbM
                      V.                                    CLASS A MISDEMEANOR
                                                            Initial Appearance: December 3,2019
JEFFREY D. MILLER,

               Defendant.

                              CRIMINAL INFORMATION
                  (Count 1 -CLASS A MISDEMEANOR - 7880258)

       THE UNITED STATES ATTORNEY CHARGES THAT:

       On or about November 9,2019, at the George Washington Memorial Parkway,in

the Eastern District of Virginia, the defendant, JEFFREY D. MILLER,did unlawfiilly,

knowingly and intentionally possess a mixture and substance which contains a detectable

amoimt of Marijuana, a Schedule I controlled substance.

(Violation of Title 21, United States Code, Section 844).



                                             G.ZACHARY TERWILLIGER
                                             UNITED STATES ATTORNEY



                                     By:
                                             William E. Fitzpatrick
                                             Assistant U.S. Attorney
                                             Attorney for the United States
                                             Office of the United States Attorney
                                            2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                            (703)-299-3700
                                            Fax:(703)-299-3980
                                             William.fitzpatrick@usdoj.gov
Case 1:19-mj-00504-IDD Document 1 Filed 11/26/19 Page 2 of 2 PageID# 2
